Title: To John Adams from Jedidiah Peck, 25 May 1798
From: Peck, Jedidiah
To: Adams, John



25 May 1798

At a meeting of a large and respectable number of the Citizens, of the town of Burlington, in the County of Otsego, State of New–York; held at the dwellinghouse of Willard Church, Inholder in Said Town, on the 25th day of May 1798, according to previous notice for that purpose: Jedidiah Peck, in the Chair, Joseph Wright, Clerk, It was unanimaously resolved, that the following address should be signed by the Chairman and Clerk, and published in the Otsego Herald, and a coppy thereof forwarded to the President of the United States.
ADDRESS
To JOHN ADAMS, President of the United States
Sir,
We feel a glow of ardor, while we contemplate on your magnanimity, firmness, Justice, Wisdom, Prudence and Patience, in the adoption, and perseverence in, the plan you have persued to obtain an amicable adjustment of the apparent difficulty, between the French Republic, and these United States
We feel great regret, and extreeme sorrow, at the impediments thrown in the way of our Envoys, in negociating as is Stated in their communications to our Executive—We feel the ties of reciprocal and good offices, between the two Republic’s, and are loth to give them up; it is like breaking the Strings that twine round our heart, and tutches our most tender feelings.
But what will not wickedness do, it will Seperate between the nearest and best friends. When we consider the conduct of the French Directory, it arouses our Spirits with a just resentment at the insults thrown on us, in the person of our Envoy’s. But we GLORY in their firmness, they Shew a genuine Spark of American Bravery. We hope, however, the Directory will take a Second thought, and yet open a negociation on just grounds; but if not we come to but one resolution, which is, to gird on our warlike weapons as in the year ’75, and defend our independance, and support the honor and dignity of the United States to the last drop of blood and cent of property—We will take one pull for it, and let them know we are Freemen of America, and not slaves to dispots—We feel the cause of Justice trampled on—What, acknoledge the Justice of our cause, and say they disregard it, because we cannot defend it, we will let them know that Justice fights for the inocent
We will let the French Directory know, that we disregard every King, Prince, Potentate, President, Directory people or individual, that disregards Justice, and will attempt to abuse a people because they are weak; this insult Strikes fire to our martial Spirit, and calls forth the true patriots, cloathed with the same firm, determined, persevering Spirit, that glowed in them, on former and similar occations.
Sir, we hope you will persevere Still with that firmness and determined Spirit, that you appear to possess, in the support of the honor and dignity of the United States, While we pray the great Governer of the universe, to endow you with all that wisdom and prudence, that is necessary in so trying and critical a day; relying on the benediction of Heaven, we pledg ourselves and property, for the defence of our Country.
We wish you health and Peace.
Signed by order of the Meeting,
Jedidiah Peck. {Chairman.Joseph Wright, Clerk.